Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 06/16/2021.
Claims 1-9 and 11-23 are pending.
Claims 1, 3-9, 11-13, 15-19 and 21-22 have been amended.
Claim 10 has been cancelled.
Claim 23 is newly added.

Response to Arguments
The applicant's arguments/remarks filed on 06/16/2022 regarding claims 1-9 and 11-23 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

35 U.S.C. 103 Rejections
Applicant Arguments
 Independent Claim 1
Applicant argues that the method of claim 1 is directed to coordinating a live performance given by actors to audience at a venue. 
The teleprompter text is delivered from the host to at least one first of clients at the venue, wherein the at least one first client is configured to output the teleprompter text to the actors in real time at the sequence during the live performance.
The one or more associated media elements are delivered from the host to at least one second of the clients at the venue, wherein the at least one second client is configured to output the one or more associated media elements concurrent to the teleprompter text.
At least one third of the clients at the venue controls a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during the live performance.
In contrast, Birnbaum is directed to a system and method to automatically and dynamically construct scripts for live theatrical experiences from online content. Each delivery of a line and media content is executed piecemeal in response to a manual request. The delivery and presentation in Birnbaum like a live-action role play with independently selected execution of each line and media. Birnbaum does not deliver and control such concurrent output of teleprompter text and media elements in real time at a sequence during a live performance in the manner called for in claim 1.
Examiner’s Response
The applicant's arguments/remarks filed on 06/16/2022 regarding claims 1-23 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and are properly taught or suggested by previously cited arts  and newly cited art, Rackham (U. S. Pub. No. 2016/0117838 A1).
 Independent Claim 1
As recited in ABSTRACT in Rackham, “a system and method are disclosed for adjusting the execution of a multi-media performance in response to a live performance. Embodiments track and receive data regarding elements of the live performance, analyze the live performance data, determine the pace of the live performance, and use this data to appropriately execute elements of the accompanying multi-media performance…The live performance may be analyzed in relation to an electronic script, which may contain instructions related to the execution of the multi-media elements”, ¶ [0028], “A monitor or teleprompter 122 may be configured to display the electronic script may be separated so that each performer receives data most important to his particular performance”, Rackham teaches does deliver and control such concurrent output of teleprompter text and media elements in real time at a sequence during a live performance in the manner called for in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 12-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum et al. (hereinafter referred to as Birnbaum) (U. S. Pub. No. 20150356090 A1), in view of Miller et al. (hereinafter referred to as Miller) (U. S. Patent. No. 5801685), in view of Rackham (U. S. Pub. No. 2016/0117838 A1).
As to claim 1, Birnbaum teaches a method of coordinating a live performance given by  actors to an audience at a venue (See at least Abstract, “relayed dynamically to actors for presentation in live theatrical performances”) comprising: storing, at a host, a script for the live performance, the script having one or more roles for playing by the actors, the script having teleprompter text for delivery by the actors to the audience at a sequence in the live performance (See at least Abstract, “construct scripts for live theatrical experiences from online content by automatically forming and managing queries and filters to retrieve and select appropriate content from a variety of online sources, and assembling the content…The resulting scripts can be relayed dynamically to actors for presentation in live theatrical performances”; and ¶ [0089], “Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”); associating, at the host, one or more media elements in the sequence of the teleprompter text for output to the audience in the live performance; associating, at the host,  clients at the venue (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”); delivering, from the host, the teleprompter text to at least one first of the clients at the venue, the at least one first client being configured to output the teleprompter text in real time at the sequence during the live performance (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses. Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).
Although Birnbaum teaches the substantial features of the claimed invention, Birnbaum fails to expressly teach wherein delivering, from the host, the one or more associated media elements to at least one second of the clients at the venue, the at least second client being configured to output the one or more associated media elements concurrent to the teleprompter text; and controlling, with at least one third of the clients at the venue, a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during the live performance.
In analogous teaching, Miller exemplifies this wherein Miller teaches wherein delivering, from the host, the one or more associated media elements to at least one second of the clients at the venue, the at least second client being configured to output the one or more associated media elements concurrent to the teleprompter text (See at least ABSTRACT, “a script text that is to be read by an announcer or displayed while the video element is played. The editing system includes a word processor whereby the script text may be created and edited in a text window on the editing system display…the script text by embedding edit link control sequences into the test at selected points. The control sequences in the script text are linked through a link table to edits in an edit decision list (EDL) that define the video clips that are to be synchronized to the script text”; and Col. 8, lines 40-42, “transmit audio and video data to the editing computer system 20 via a network, where it will be decoded and displayed”).
Thus, given the teaching of Miller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Miller, the system of editing video elements with a script text read or displayed, into Birnbaum, systems and methods for constructing theatrical experience from digital content, for a system and method for displaying the script in teleprompter device. One of the ordinary skills in the art would have been motivated because the device and method can be used to control sequences and display scripts displayed for and read by an announcer (See Miller: ABSTRACT).
Although Birnbaum and Miller teach the substantial features of the claimed invention, Birnbaum and Miller fail to expressly teach wherein controlling, with at least one third of the clients at the venue, a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during the live performance.
In analogous teaching, Rackham exemplifies this wherein Rackham teaches wherein controlling, with at least one third of the clients at the venue, a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during the live performance (See at least ABSTRACT, “a system and method are disclosed for adjusting the execution of a multi-media performance in response to a live performance. Embodiments track and receive data regarding elements of the live performance, analyze the live performance data, determine the pace of the live performance, and use this data to appropriately execute elements of the accompanying multi-media performance…The live performance may be analyzed in relation to an electronic script, which may contain instructions related to the execution of the multi-media elements”, and ¶ [0028], “A monitor or teleprompter 122 may be configured to display the electronic script may be separated so that each performer receives data most important to his particular performance”).
Thus, given the teaching of Rackham, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Rackham, multi-media performance mechanism, into Miller, the system of editing video elements with a script text read or displayed, and Birnbaum, systems and methods for constructing theatrical experience from digital content, for a system and method for displaying the script in teleprompter device. One of the ordinary skills in the art would have been motivated because the device and method can be used to adjusting the execution of a multi-media performance in response to a live performance (See Rackham: ABSTRACT).

As to claim 2, Birnbaum, Miller and Rackham teach a method of claim 1. Birnbaum further teaches wherein storing, at the host, the script for the live performance comprises providing one or more user interfaces at the host to create the script (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 (user interface) connected to a web paged hosted by the server 306).

As to claim 3, Birnbaum, Miller and Rackham teach a method of claim 1. Birnbaum further teaches wherein delivering, from the host, the teleprompter text  to the at least one first client comprises delivering the teleprompter text for output at the sequence during the live performance by at least one visual output device at the venue (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).

As to claim 4, Birnbaum, Miller and Rackham teach a method of claim 1. Birnbaum further teaches wherein delivering, from the host, the one or more associated media elements to the at least one second client comprises delivering the one or more associated media elements for output at the sequence during the live performance by one or more media output devices at the venue (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).

As to claim 5, Birnbaum, Miller and Rackham teach the method of claim 1. Birnbaum further teaches wherein delivering, from the host, the one or more associated media elements to at least one second client comprises delivering the one or more associated media elements for output at the sequence during the live performance by the at least one second client having one or more media outputs (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).

As to claim 6, Birnbaum, Miller and Rackham teach the method of claim 5. Birnbaum further teaches wherein further comprising outputting the one or more associated media elements in real time at the sequence with the at least one second client; or delivering the one or more associated media elements in real time at the sequence from the at least one second client to one or more media output devices (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).

As to claim 7, Birnbaum, Miller and Rackham teach the method of claim 5. Birnbaum further teaches wherein storing the script with a host application running on a server accessible by the clients via a network interface (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).

As to claim 8, Birnbaum, Miller and Rackham teach the method of claim 1. Birnbaum further teaches wherein associating, at the host, the one or more media elements in the sequence of the teleprompter text comprises associating one or more of a song, a karaoke song, music, a video, an image, a sound effect, a smoke effect, and a lighting effect (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).


As to claim 12, Birnbaum, Miller and Rackham teach the method of claim 1. Birnbaum further teaches wherein delivering, from the host, the teleprompter text comprises sending the teleprompter text from the host to the at least one first client; and outputting the teleprompter text with a client application running on the at least first client (See at least ABSTRACT, “scripts can be relayed dynamically to actors for presentation in live theatrical performances”; and ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).

As to claim 13, Birnbaum, Miller and Rackham teach the method of claim 1. Birnbaum further teaches wherein delivering, from the host, the one or more associated media elements comprises sending the one or more associated media elements from the host to at least one client application running on the at least one second client; and outputting the one or more associated media elements with one or more interfaces of the at least one client application to one or more media output devices at the venue (See at least ABSTRACT, “scripts can be relayed dynamically to actors for presentation in live theatrical performances”; and ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).

As to claim 14, Birnbaum, Miller and Rackham teach the method of claim 13. Birnbaum further teaches wherein the one or more media output devices comprise one or more of audio equipment, video equipment, one or more displays, one or more projectors, smoke machine, and lighting equipment (See at least ABSTRACT, “scripts can be relayed dynamically to actors for presentation in live theatrical performances”; and ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”)..

As to claim 15, Birnbaum, Miller and Rackham teach the method of claim 13. Birnbaum further teaches wherein the at least one second client device comprises one or more of a local server, a computer a laptop, a tablet computer, a smartphone, and a handheld device (See at least ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).

As to claim 17, Birnbaum, Miller and Rackham teach the method of claim 1.  Birnbaum further teaches wherein further comprising delivering, from a server of the host, one or more client applications to  client devices for the clients (See at least ¶ [0057], “can be used to order and format the filtered content, delivering the resulting script line-by-line to the actors as it is being generated”; and ¶ [0086], “can include a client-server architecture. As described above, lines can be presented to the actors 302 for delivery to the audience immediately upon their generation by the system 100”).

As to claim 18, Birnbaum, Miller and Rackham teach the method of claim 1. Birnbaum further teaches wherein the host comprises a server, a server system, a web-based server, or a remote server; and wherein the clients comprise one or more of a local server, a computer, a laptop, a tablet computer, a smartphone, and a handheld device (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).

As to claim 19, Birnbaum teaches a method of coordinating a live performances given by actors to audiences at venues (See at least Abstract, “relayed dynamically to actors for presentation in live theatrical performances”), the method comprising: storing, at a host, one or more scripts for the live performances, the one or more scripts having roles for playing by the actors, each of the one or more scripts having teleprompter text for delivery by the actors to the audiences at a sequence in each of the live performances (See at least Abstract, “construct scripts for live theatrical experiences from online content by automatically forming and managing queries and filters to retrieve and select appropriate content from a variety of online sources, and assembling the content…The resulting scripts can be relayed dynamically to actors for presentation in live theatrical performances”; and ¶ [0089], “Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”); associating, at the host, one or more media elements in the sequence of the teleprompter text for output in the live performance of each of the one or more scripts; associating, at the host, clients for each of the one or more scripts in each of the live performances at each of the venues (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”); delivering, from the host, the teleprompter text to at least one first of the clients at each of the venues, the at least one first client being configured to output the teleprompter text in real time at the sequence during each of the live performances at each of venues (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses. Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).
Although Birnbaum teaches the substantial features of the claimed invention, Birnbaum fails to expressly teach wherein delivering, from the host, the one or more associated media elements to at least one second of the one of clients at the each of the venues, the at least one second client being  configured to output the one or more associated media elements concurrent to the teleprompter text; and controlling, with at least one third of the clients at each of the venues, a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during each of the live performances at each of the venues.
In analogous teaching, Miller exemplifies this wherein Miller teaches wherein delivering, from the host, the one or more associated media elements to at least one second of the one of clients at the each of the venues, the at least one second client being  configured to output the one or more associated media elements concurrent to the teleprompter text (See at least ABSTRACT, “a script text that is to be read by an announcer or displayed while the video element is played. The editing system includes a word processor whereby the script text may be created and edited in a text window on the editing system display…the script text by embedding edit link control sequences into the test at selected points. The control sequences in the script text are linked through a link table to edits in an edit decision list (EDL) that define the video clips that are to be synchronized to the script text”; and Col. 8, lines 40-42, “transmit audio and video data to the editing computer system 20 via a network, where it will be decoded and displayed”).
Thus, given the teaching of Miller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Miller, the system of editing video elements with a script text read or displayed, into Birnbaum, systems and methods for constructing theatrical experience from digital content, for a system and method for displaying the script in teleprompter device. One of the ordinary skills in the art would have been motivated because the device and method can be used to control sequences and display scripts displayed for and read by an announcer (See Miller: ABSTRACT).
Although Birnbaum and Miller teach the substantial features of the claimed invention, Birnbaum and Miller fail to expressly teach wherein controlling, with at least one third of the clients at each of the venues, a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during each of the live performances at each of the venues.
In analogous teaching, Rackham exemplifies this wherein Rackham teaches wherein controlling, with at least one third of the clients at each of the venues, a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during each of the live performances at each of the venues (See at least ABSTRACT, “a system and method are disclosed for adjusting the execution of a multi-media performance in response to a live performance. Embodiments track and receive data regarding elements of the live performance, analyze the live performance data, determine the pace of the live performance, and use this data to appropriately execute elements of the accompanying multi-media performance…The live performance may be analyzed in relation to an electronic script, which may contain instructions related to the execution of the multi-media elements”, and ¶ [0028], “A monitor or teleprompter 122 may be configured to display the electronic script may be separated so that each performer receives data most important to his particular performance”).
Thus, given the teaching of Rackham, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Rackham, multi-media performance mechanism, into Miller, the system of editing video elements with a script text read or displayed, and Birnbaum, systems and methods for constructing theatrical experience from digital content, for a system and method for displaying the script in teleprompter device. One of the ordinary skills in the art would have been motivated because the device and method can be used to adjusting the execution of a multi-media performance in response to a live performance (See Rackham: ABSTRACT).

As to claim 20, Birnbaum, Miller and Rackham teach the method of claim 19. Miller further teaches wherein further comprising associating, at the host, a configuration for media output at each of the venues (See at least Col.7, lines 2-7 and FIG.1, “a hardware configuration for the text based video editing system of the present invention as integrated into an automated newsroom system network”), wherein delivering, from the host, the one or more associated media elements for output in the sequence during each of the live performances at each of the venues (See at least ABSTRACT, “a script text that is to be read by an announcer or displayed while the video element is played. The editing system includes a word processor whereby the script text may be created and edited in a text window on the editing system display…the script text by embedding edit link control sequences into the test at selected points. The control sequences in the script text are linked through a link table to edits in an edit decision list (EDL) that define the video clips that are to be synchronized to the script text”; and Col.6, lines 44-46, “the edited script text may be displayed on a teleprompter while the corresponding EDL is used by the system to play back the video clips in the defined order and play-time duration”), delivering, from the host, the one or more associated media elements according to the associated configuration of the media output at each of the venues (See at least Col. 8, lines 50-53, “This editing server 42 may be configured for multiple input and output audio and video channels and supports video interchange in a variety of formats”).
Thus, given the teaching of Miller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Miller, the system of editing video elements with a script text read or displayed, into Rackham, multi-media performance mechanism, and Birnbaum, systems and methods for constructing theatrical experience from digital content, for a device and method for displaying the script in teleprompter device. One of the ordinary skills in the art would have been motivated because the device and method can be used to control sequences and display scripts displayed for and read by an announcer (See Miller: ABSTRACT).

As to claim 21, Birnbaum teaches a non-transitory program storage device comprising instructions stored thereon (See at least ¶ [0091], “may be stored in a tangible or non-transitory machine-readable or computer-readable medium such as flash memory, random access memory”) to cause one or more processors of a host (See at least Abstract, “relayed dynamically to actors for presentation in live theatrical performances”) to: store a script for actors to give a live performance to an audience at a venue, the script having roles for playing by the actors at the venue, the script having teleprompter text for delivery by the actors to the audience at a sequence in the live performance at the venue  (See at least Abstract, “construct scripts for live theatrical experiences from online content by automatically forming and managing queries and filters to retrieve and select appropriate content from a variety of online sources, and assembling the content…The resulting scripts can be relayed dynamically to actors for presentation in live theatrical performances”; and ¶ [0089], “Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”); associate a plurality of media elements in the sequence of the teleprompter text for output to the audience in the live performance at the venue; associate a plurality of clients at the venue (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses; Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”); deliver the teleprompter text from the host to at least one first of the clients at the venue, the at least one first client being configured to output the teleprompter text in real time at the sequence during the live performance (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses. Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).
Although Birnbaum teaches the substantial features of the claimed invention, Birnbaum fails to expressly teach wherein deliver the associated media elements from the host to at least one first of the one of clients at the venue, the at least one first client being configured to output the associated media elements concurrent to the teleprompter text; and permit at least one third of the clients at the venue to control a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during the live performance.
In analogous teaching, Miller exemplifies this wherein Miller teaches wherein deliver the associated media elements from the host to at least one first of the one of clients at the venue, the at least one first client being configured to output the associated media elements concurrent to the teleprompter text (See at least ABSTRACT, “a script text that is to be read by an announcer or displayed while the video element is played. The editing system includes a word processor whereby the script text may be created and edited in a text window on the editing system display…the script text by embedding edit link control sequences into the test at selected points. The control sequences in the script text are linked through a link table to edits in an edit decision list (EDL) that define the video clips that are to be synchronized to the script text”; and Col. 8, lines 40-42, “transmit audio and video data to the editing computer system 20 via a network, where it will be decoded and displayed”).
Thus, given the teaching of Miller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Miller, the system of editing video elements with a script text read or displayed, into Birnbaum, systems and methods for constructing theatrical experience from digital content, for a system and method for displaying the script in teleprompter device. One of the ordinary skills in the art would have been motivated because the device and method can be used to control sequences and display scripts displayed for and read by an announcer (See Miller: ABSTRACT).
Although Birnbaum and Miller teach the substantial features of the claimed invention, Birnbaum and Miller fail to expressly teach wherein permit at least one third of the clients at the venue to control a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during the live performance.
In analogous teaching, Rackham exemplifies this wherein Rackham teaches wherein permit at least one third of the clients at the venue to control a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during the live performance (See at least ABSTRACT, “a system and method are disclosed for adjusting the execution of a multi-media performance in response to a live performance. Embodiments track and receive data regarding elements of the live performance, analyze the live performance data, determine the pace of the live performance, and use this data to appropriately execute elements of the accompanying multi-media performance…The live performance may be analyzed in relation to an electronic script, which may contain instructions related to the execution of the multi-media elements”, and ¶ [0028], “A monitor or teleprompter 122 may be configured to display the electronic script may be separated so that each performer receives data most important to his particular performance”).
Thus, given the teaching of Rackham, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Rackham , into Miller, the system of editing video elements with a script text read or displayed, and Birnbaum, systems and methods for constructing theatrical experience from digital content, for a system and method for displaying the script in teleprompter device. One of the ordinary skills in the art would have been motivated because the device and method can be used to adjusting the execution of a multi-media performance in response to a live performance (See Rackham: ABSTRACT).

As to claim 22, Birnbaum teaches a host device for coordinating a live performance given by  a plurality of networked client devices and actors  to an audience at a venue (See at least Abstract, “relayed dynamically to actors for presentation in live theatrical performances”), the host device comprising: memory storing a script for the live performance, the script having roles for playing by the actors, the script having teleprompter text for delivery by the actors to the audience at a sequence in the live performance, the script having a plurality of media elements associated in the sequence of the teleprompter text for output to the audience in the live performance (See at least Abstract, “construct scripts for live theatrical experiences from online content by automatically forming and managing queries and filters to retrieve and select appropriate content from a variety of online sources, and assembling the content…The resulting scripts can be relayed dynamically to actors for presentation in live theatrical performances”; and ¶ [0089], “Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”); one or more interfaces for communication with the networked client devices; and one or more processors in communication with the memory and the one or more interfaces configured to associate a plurality of the network client devices at the venue (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses. Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”); deliver the teleprompter text from the host device to at least one first of the network client devices at the venue, the at least one first network client device being configured to output the teleprompter text to the actors in real time at the sequence during the live performance (See at ¶ [0089], “Generated scripts may also include instructions for displaying multimedia content to the audience (images, videos, text, etc.) through visual media displays 308 connected to a web paged hosted by the server 306. These displays 308 are updated by the server 306 with the correct media content as the script progresses. Example results can be seen below. The Google Glass device displays three prompts: a cue consisting of the line to be read by the preceding actors; the line to be delivered by the current actor and a direction to tap to receive the current actor’s next line”).
Although Birnbaum teaches the substantial features of the claimed invention, Birnbaum fails to expressly teach wherein deliver the associated media elements from the host to at least one second of network client devices at the venue, the at least one second network client device being configured to output the associated media elements concurrent to the teleprompter text; and permit, at least one third of the network client devices at the venue, to control a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during the live performance.
In analogous teaching, Miller exemplifies this wherein Miller teaches wherein deliver the associated media elements from the host to at least one second of network client devices at the venue, the at least one second network client device being configured to output the associated media elements concurrent to the teleprompter text (See at least ABSTRACT, “a script text that is to be read by an announcer or displayed while the video element is played. The editing system includes a word processor whereby the script text may be created and edited in a text window on the editing system display…the script text by embedding edit link control sequences into the test at selected points. The control sequences in the script text are linked through a link table to edits in an edit decision list (EDL) that define the video clips that are to be synchronized to the script text”; and Col. 8, lines 40-42, “transmit audio and video data to the editing computer system 20 via a network, where it will be decoded and displayed”).
Thus, given the teaching of Miller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Miller, the system of editing video elements with a script text read or displayed, into Birnbaum, systems and methods for constructing theatrical experience from digital content, for a system and method for displaying the script in teleprompter device. One of the ordinary skills in the art would have been motivated because the device and method can be used to control sequences and display scripts displayed for and read by an announcer (See Miller: ABSTRACT).
Although Birnbaum and Miller teach the substantial features of the claimed invention, Birnbaum and Miller fail to expressly teach wherein permit, at least one third of the clients at the venue, to control a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during the live performance.
In analogous teaching, Rackham exemplifies this wherein Rackham teaches wherein permit, at least one third of the clients at the venue, to control a pace at which the teleprompter text is output to the actors and at which the one or more associated media elements are concurrently output to the audience in real time at the sequence during the live performance (See at least ABSTRACT, “a system and method are disclosed for adjusting the execution of a multi-media performance in response to a live performance. Embodiments track and receive data regarding elements of the live performance, analyze the live performance data, determine the pace of the live performance, and use this data to appropriately execute elements of the accompanying multi-media performance…The live performance may be analyzed in relation to an electronic script, which may contain instructions related to the execution of the multi-media elements”, and ¶ [0028], “A monitor or teleprompter 122 may be configured to display the electronic script may be separated so that each performer receives data most important to his particular performance”).
Thus, given the teaching of Rackham, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Rackham, multi-media performance mechanism, into Miller, the system of editing video elements with a script text read or displayed, and Birnbaum, systems and methods for constructing theatrical experience from digital content, for a system and method for displaying the script in teleprompter device. One of the ordinary skills in the art would have been motivated because the device and method can be used to adjusting the execution of a multi-media performance in response to a live performance (See Rackham: ABSTRACT).

As to claim 23, Birnhaum, Miller and Rackham teach the method of claim 1. Rackham further teaches the at least one first client is the same as or different from the at least one second client; wherein the at least one first client is the same as or different from the at least one third client; or wherein the at least one second client is the same as or different from the at least one third client (See at least ¶ [0025], “computer mechanism 100 may receive data, either directly or through a network 112, from tracking devices 120, output data using monitors 122 or other audio/visual devices to inform the performance director or performers of change to the script, pace other otherwise made to the performance based on the operations. For example, the monitors 122 may display the script and scroll through the script, tracking with the performance”).
Thus, given the teaching of Rackham, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Rackham, multi-media performance mechanism, into Miller, the system of editing video elements with a script text read or displayed, and Birnbaum, systems and methods for constructing theatrical experience from digital content, for a system and method for displaying the script in teleprompter device. One of the ordinary skills in the art would have been motivated because the device and method can be used to adjusting the execution of a multi-media performance in response to a live performance (See Rackham: ABSTRACT).

Claims 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum, in view of Miller, and in view of Rackham, and further view of Gentile et al.(hereinafter referred to as Gentile) (U. S. Pub. No. 2010/0027961 A1)
As to claim 9, Birnbaum, Miller and Rackham teach the method of claim 1. However, Birnbaum and Miller fail to expressly teach wherein associating, at the host, the clients at the venue comprises assigning the roles using the host; or selecting the roles using the clients.
In analogous teaching, Gentile further teaches wherein associating, at the host, the clients at the venue comprises assigning the roles using the host; or selecting the roles using the clients (See at least ¶ [0010] , “a content preparation system is used to generate the scenes used by the interactive role performance system. Original media content from a variety of sources, such as movies, television, and commercials, can be used to provide participants with a wide variety of scenes and roles”).
Thus, given the teaching of Gentile, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Gentile, interactive systems and methods for roles playing, into Rackham, multi-media performance mechanism, and Miller, the system of editing video elements with a script text read or displayed, and Birnbaum, systems and methods for constructing theatrical experience from digital content, for a system and method for playing roles in performance. One of the ordinary skills in the art would have been motivated because the device and method can be used to control users to interact in real time with the other characters in the performance scene (See Gentile: ABSTRACT).

As to claim 11, Birnbaum, Miller and Rackham teach the method of claim 1. However Birnbaum, Miller and Rackham fail to expressly teach wherein associating, at the host, the one or more clients at the value comprises creating a link for the live performance; and sharing the link for access by the one or more clients.
In analogous teaching, Gentile further teaches wherein associating, at the host, the clients at the venue comprises creating a link for the live performance; and sharing the link for access by the clients (See at least ¶ [0129], “Another method is to use a dynamic URL for a website…combined content is stored only on a secure storage location, such as a controlled server, and only links or references to the protected content are allowed from programs or applets”).
Thus, given the teaching of Gentile, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Gentile, interactive systems and methods for roles playing, into Rackham, multi-media performance mechanism, and Miller, the system of editing video elements with a script text read or displayed, and Birnbaum, systems and methods for constructing theatrical experience from digital content, for a system and method for playing roles in performance. One of the ordinary skills in the art would have been motivated because the device and method can be used to control users to interact in real time with the other characters in the performance scene (See Gentile: ABSTRACT).

As to claim 16, Birnbaum, Miller and Rackham teach the method of claim 1. Birnbaum further teaches wherein delivering, from the host, content of the teleprompter text and/or the one or more associated media elements for output in real time at the sequence during the live performance (See at least Abstract, “construct scripts for live theatrical experiences from online content by automatically forming and managing queries and filters to retrieve and select appropriate content from a variety of online sources, and assembling the content…The resulting scripts can be relayed dynamically to actors for presentation in live theatrical performances”).
However, Birnbaum, Miller and Rackham fail to expressly teach wherein streaming the content from the host and buffering the content at the at least one of the associated client for output by the at least one of the associated client in real time at the venue; streaming the content from the host and buffering the content at least one media output device at the venue for output by the at least one media output device in real time at the venue; downloading the content in whole or in part from the host on the at least one of the client and controlling the output of the content at the pace in real time by the at least one of the associated client; and downloading the content in whole or in part from the host on at least one media output device at the venue and controlling the output of the content at the pace in real time by the at least one media output device.
In analogous teaching, Gentile exemplifies this wherein Gentile teaches wherein streaming the content from the host and buffering the content at the at least one of the associated client for output by the at least one of the associated client in real time at the venue (See at least ¶ [0129], combined content is stored only on a secure storage location, such as a controlled server…The program can stream the files from the secure storage location”); streaming the content from the host and buffering the content at least one media output device at the venue for output by the at least one media output device in real time at the venue (See at least ¶ [0129], “combined content is stored only on a secure storage location, such as a controlled server…The program can stream the files from the secure storage location”; and ¶ [0134], “The live user image streaming from New York”); downloading the content in whole or in part from the host on the at least one of the client and controlling the output of the content at the pace in real time by the at least one of the associated client (See at least ¶ [0137], the ability to download clips with embed data files, the ability to perform clips with the user of an online interface…the ability to select additional levels of parental controls and content filtering , the ability to manipulate content through audio and video mixing tools”); and downloading the content in whole or in part from the host on at least one media output device at the venue and controlling the output of the content at the pace in real time by the at least one media output device (See at least ¶ [0136], “the website can further comprise store pages, where additional content may be purchased for the interactive role performance system 1000. The purchased content can then be downloaded to the interactive role performance system 100”).
Thus, given the teaching of Gentile, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Gentile, interactive systems and methods for roles playing, into Rackham, multi-media performance mechanism, and Miller, the system of editing video elements with a script text read or displayed, and Birnbaum, systems and methods for constructing theatrical experience from digital content, for a system and method for playing roles in performance. One of the ordinary skills in the art would have been motivated because the device and method can be used to control users to interact in real time with the other characters in the performance scene (See Gentile: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2456     
07/26/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456